Citation Nr: 0419298	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of paralysis 
from diphtheria.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from January 1941 to 
August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  In 
October 1998, the Board remanded the veteran's claim in order 
to comply with his request for a Board hearing.  In November 
2001, the veteran testified at a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  In June 2003, 
the Board remanded the veteran's claim to the RO for further 
evidentiary development. 


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran has any 
currently diagnosed residuals of paralysis from diphtheria in 
service.


CONCLUSION OF LAW

Residuals of paralysis from diphtheria were not incurred in 
or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) are unavailable.  
However, according to a service transfer record dated 
February 8, 1945, a Medical Board examined the veteran and 
determined that he was unfit for further duty due to severe 
neuritis, post-diphtheritic, generalized, involving his 
tongue, pharynx, larynx, and extremities.  It was noted that 
his hospitalization would exceed 120 days from December 11, 
1945.

In a letter to the veteran's father, dated February 9, 1945, 
a chaplain said that the veteran had been hospitalized in 
January after being transferred from France, where he was 
treated for diphtheria.  It was noted that, upon admission, 
the veteran suffered from a partial paralysis of the throat, 
which frequently followed diphtheria.  It was noted that the 
veteran's condition steadily worsened and he was placed on 
the seriously ill list, with a questionable chance of 
recovery.  Another communication, also dated February 9, 
1945, from a hospital registrar to the veteran's father 
advised that the veteran remained on the seriously ill list, 
due to neuritis post diphtheria, and that recovery was 
questionable. 

With regard to post-service evidence, VA and non-VA medical 
records and examination reports, dated from 1998 to 2004, are 
associated with the claims file.

An August 1998 VA peripheral nerves examination report 
indicates that the veteran, who was 76 years of age, gave a 
history of being treated for diphtheria in service in 1945.  
It was noted that, as a complication of diphtheria, he had 
evidently developed left-sided weakness at the time.  It was 
further noted by the examiner that, after an extended period 
of illness and physical therapy, the veteran had recovered 
from the weakness and was able to return to gainful 
employment.  The veteran currently complained of some 
difficulty swallowing whenever he had a sore throat or cold, 
and said he wondered whether it was related to his previous 
affliction of diphtheria.  He also complained of numbness in 
his lower extremities.  On examination, the veteran's cranial 
nerves appeared intact, his palate moved equally on both 
sides, and his tongue protruded in the middle line with a 
good gag reflex.  Motor examination revealed no weakness, and 
there was distal sensory loss in the lower extremities.  Deep 
tendon reflexes were generally depressed in both lower 
extremities.  The clinical assessment by the examiner was 
that there were no residuals of paralysis related to 
diphtheria, but that there was sensory neuropathy related to 
diabetes.

A December 1998 VA medical record indicates that the veteran 
experienced chronic painful ambulation and was diagnosed with 
a heel spur and calcaneal bursitis of the left heel.  He 
underwent injection of a plantar calcaneal bursal sac on the 
left side.

Private medical records from B.J.R., M.D., dated from 
February to August 1999, indicate that the veteran was seen 
for complaints of left hand swelling in February.  An X-ray 
was ordered to rule out a fracture, and antibiotics were 
ordered for possible cellulitis.  In August the veteran was 
seen for left calf pain and noted to a have a swollen left 
foot and left calf pain for two weeks.  His left ankle was 
swollen, and the clinical assessment was that the veteran has 
non-insulin-dependent diabetes mellitus. 

At his November 2001 Board hearing, the veteran testified 
that he was experiencing left hand and arm problems, 
including hand swelling, which he associated with residuals 
of paralysis from diphtheria in service.  He said he was 
initially hospitalized in a French field hospital and was 
transferred to a military hospital in England, where he 
remained for approximately three weeks before being 
transferred to the United States.  The veteran indicated that 
in 1950 he experienced left sided pain and breathing 
difficulty, which a physician said could be related to his 
diphtheria paralysis, but the physician later died, and the 
veteran did not have a record of that information.  
Thereafter, the veteran said his physical condition was 
"pretty good" but he had left (minor) side problems that 
affected his employment; he also said he did not know what 
really caused his problem.  The veteran said that treating 
physicians did not give him any kind of diagnosis, but 
advised him to take Tylenol.  The veteran's son testified 
that his father had experienced problems with left hand 
swelling and numbness since the 1950s.

According to private office records from D.S., M.D., dated 
from December 2000 to June 2002, when seen in December 2001, 
Dr. D.S. noted that the veteran's past medical history 
included left arm partial paralysis as a result of serious 
exposure to diphtheria during World War II, and that full 
recovery of his motor function never occurred.  On 
examination of the veteran's extremities, Dr. D.S. noted that 
there was no edema.  He noted that movement remained very 
limited in the left arm, secondary to an old paralysis from a 
serious exposure to diphtheria dating from 1945 when the 
veteran was in the service. The veteran's diabetes mellitus 
was considered to be under excellent control.  

A December 2001 VA outpatient record indicates that the 
veteran was seen for follow-up of chronic medical conditions, 
and was concerned with left foot pain.  Left foot and hand 
swelling were noted.  It was also noted that the veteran had 
a history of polio during service, and was recently seen at 
another VA facility.  An abnormal diabetic foot examination 
was noted.

An April 2002 VA outpatient record indicates that the 
veteran's diabetes mellitus was fairly well controlled, and 
that his left ankle edema was being treated with low dose 
diuretics (lasix).  

When Dr. D.S. examined the veteran in June 2002, his 
extremities revealed 2+ pitting edema bilaterally, with 
ecchymosis under the left toenail.  Findings were not 
otherwise referable to left upper extremity weakness or 
paralysis.  

When he was seen at the VA outpatient clinic in August 2002, 
it was noted that the veteran had recently completed 
antibiotic therapy for left hand cellulitis.  His hand was 
still swollen, and the area was prone to infection since an 
injury years before.  It was noted he had suffered a stroke 
on the left side.  Examination of his extremities revealed no 
edema, but his left hand was mildly swollen.  The assessment 
was resolving cellulitis. 

An April 2003 VA outpatient clinic record indicates that the 
veteran complained of left toe soreness and requested new 
(support) stockings.  On examination, there was no edema of 
his extremities and no peripheral cyanosis.  The veteran's 
left foot appeared normal.

According to office records from A.L.H., M.D., dated from 
April 2003 to February 2004, when he was examined in February 
2004, the veteran's complaints included cervical 
radiculopathy.  It was noted that he had reported left 
shoulder pain and left hand numbness, initially thought to be 
cardiac, but that clinical test results proved negative.  He 
had undergone a nerve conduction study on the left hand that 
showed carpal tunnel syndrome that was repaired in December 
2002, and his left hand symptoms were better.  The veteran 
also had left foot problems and had undergone podiatry 
surgery approximately fifteen years before.  He reportedly 
had a bone spur with a nerve wrapped around it, that was 
initially removed but had grown back.  He said he was advised 
he was not a surgical candidate and was treated with 
prescribed medication for his pain.  On examination, there 
was no edema in the veteran's extremities.  The assessment 
included Type II diabetes mellitus, and chronic left foot 
pain that appeared to be chronic and seemed under fairly good 
control with prescribed medication.  

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In September 2003, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed May 1999 statement of the 
case (SOC) and supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and that the 
SOC and SSOCs issued by the RO clarified what evidence would 
be required to establish service connection.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the April 2004 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2003).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal. 

The Board notes that some of the veteran's service medical 
records regarding his period of active duty are evidently 
unavailable from the National Personnel Records Center 
(NPRC), and are thought to have been destroyed in a fire in 
the early 1970s.  The Board is mindful that, in a case such 
as this, where SMRs are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).). 

While it is unfortunate that the veteran's service medical 
records are unavailable, this appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with the heightened obligation set forth 
in Cuevas and O'Hare in mind.  In particular, as will be 
discussed below, the Board will assume, for the purpose of 
this decision, that the veteran's account of in-service 
events is as he has described.  The RO also obtained the 
veteran's private treatment records.  There is no indication 
in the record of any additional relevant records which are 
available and which the RO has failed to obtain.


Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic disease of 
the nervous system in service, incurrence of such a disorder 
coincident with service will be presumed if it becomes 
manifest to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Moreover, the fact that a condition occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

As noted above, in light of the veteran's missing SMRs, 
judicial case law increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant; however, it does not lower 
the legal standard for proving a claim for service 
connection.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
It is indeed unfortunate that the veteran's service medical 
records are unavailable.  However, a grant of service 
connection requires an etiological link between the claimed 
in-service injury and the currently claimed disability.

The veteran has contended that service connection should be 
granted for residuals of paralysis from diphtheria.  He has 
asserted that he experienced left-sided numbness and 
swallowing difficulty as a consequence of having paralysis 
due to diphtheria in service.  Having no reason to doubt his 
credibility, the Board will assume, for the purpose of this 
decision, that the veteran's account of these in-service 
events is as he has described.  The available service records 
do show that, in early 1945, he was hospitalized and treated 
for severe post diphtheritic neuritis involving his tongue, 
pharynx, larynx, and extremities.  

Nevertheless, although the evidence shows that the veteran 
has complained of residuals that he associates with paralysis 
from diphtheria in service, on VA examination after the 
veteran's separation from service there was no showing that 
he had residuals of diphtheria.  In fact, in August 1988, the 
VA examiner expressly concluded that there were no residuals 
of paralysis related to diphtheria, and that the veteran had 
sensory neuropathy related to his diabetes.  Moreover, in 
April 2003, Dr. A.L.H., the veteran's treating physician, 
noted his complaints of left shoulder pain and numbness, but 
reported that tests showed the veteran had carpal tunnel 
syndrome which was surgically repaired in December 2002, and 
that his left hand symptoms were better.  Complaints of left 
foot problems were associated with a bone spur.

Neither the veteran's left hand or foot complaints, nor his 
sensory neuropathy, have been associated with paralysis from 
diphtheria in service by any medical professional.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has residuals of paralysis from diphtheria.  
In short, no medical opinion or other medical evidence 
showing that the veteran currently has residuals of paralysis 
from diphtheria has been presented.  Rabideau v. Derwiniski, 
2 Vet. App. at 143.


In support of his contentions, the veteran may point to Dr. 
D.S.'s December 2001 office record, in which the physician 
noted that the veteran's past medical history included left 
arm partial paralysis, a result of serious exposure to 
diphtheria during service, and full recovery of motor 
function that never occurred, with limited left arm movement.  
However, when Dr. S. saw the veteran in June 2002, there was 
no report of limitation of left arm motion, nor was there a 
current diagnosis of a disability associated with the 
paralysis from diphtheria in service.  More important, 
according to Dr. A.L.H.'s April 2004 office record, the 
veteran's left arm and hand problems were associated with 
carpal tunnel syndrome, and after that was surgically 
repaired, his left hand was better.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted or 
identified any medical opinion or other medical evidence that 
supports his claim.  Moreover, the preponderance of the 
probative and objective medical evidence now of record 
militates against a finding that the veteran has residuals of 
paralysis from diphtheria related to service or any incident 
thereof.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
residuals of paralysis from diphtheria must be denied.


ORDER

Service connection for residuals of paralysis from diphtheria 
is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



